Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 4/18/2022 have been entered. No claims have been amended. No claims have been canceled.  No claims have been added. Claims 1-10 are still pending in this application, with claims 1 and 6 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Isaac Fine on 4 May 2022.

The application has been amended as follows: 
In claim 1 line 15, change “from the at least three data dimensions” to --from from the plurality of data dimensions--
In claim 6 line 9, change “from the at least three data dimensions” to --from from the plurality of data dimensions--

Response to Arguments
The Applicants’ arguments (page 6 filed 4/18/2022) regarding the double patenting rejections of claims 1 and 6 have been fully considered and found persuasive.  The Terminal Disclaimer filed 4/19/2022 for US Patent 10621762 B2 was approved on 4/20/2022.  Thus, the double patenting rejections of claims 1 and 6 have been withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest where the mapping comprises a set of visualization parameters assigned to each column in the table structure, where each visualization parameter in the set of visualization parameters describes how an arbitrary value in the column should be visualized; 
generate a data structure, where the data structure comprises: 
a first list comprising locations of points in a set of unrendered points, where each unrendered point is located in 3D space and represents values in at least one record; and
a second list comprising visualization information describing how to render a set of 3D objects, where each 3D object is centered around a respective unrendered point in the set of unrendered points, based on the visualization parameters;
instruct the at least one GPU to render the 3D objects in parallel in a virtual 3D environment in accordance with the corresponding visualization information of the second list centered at the corresponding locations of the first list using the data structure.
The art of record fails to disclose a list of unrendered points and a second list describing how to render a set of 3D objects centered around the unrendered points.

Regarding claim 6, in light of the allowance of claim 1, the method in claim 6 is similar and performed by the system in claim 1. Therefore, claim 6 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The Terminal Disclaimer filed 4/19/2022 for US Patent 10621762 B2 was approved on 4/20/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613